The allegations of the complaint and the proposed amended complaint constituted a collateral attack on the plan of conversion which was approved by the Office of Thrift Supervision (hereinafter OTS). The United States Courts of Appeals have exclusive jurisdiction to review an OTS order approving a plan of conversion (see, 12 USC § 1464 [i] [2] [A], [B]; § 1467a [j]). As a result, the Supreme Court properly dismissed the complaint for lack of subject matter jurisdiction and properly denied the plaintiff’s cross motion for leave to serve and file an amended complaint (see, 12 USC § 1464 [i] [2] [A], [B]; 12 USC § 1467a [j]; see also, Ordower v Office of Thrift Supervision, 999 F2d 1183, 1188; Craft v Florida Fed. Sav. & Loan Assn., 786 F2d 1546, 1553; Harr v Prudential Fed. Sav. & Loan Assn., 557 F2d 751, cert denied 434 US 1033; Dougherty v Carver Fed. Sav. Bank, US Dist Ct., SD NY, Jan. 3, 1996, Motley, J.). Rosenblatt, J. P., Miller, Ritter and Sullivan, JJ., concur.